Conference Call Transcript PWAV - Q2 2009 Powerwave Technologies Earnings Conference Call Event Date/Time: Jul 30, 2009 / 09:00PMGMT CORPORATE PARTICIPANTS Tom Spaeth Powerwave Technologies - VP, Treasurer Kevin Michaels Powerwave Technologies - CFO Ron Buschur Powerwave Technologies - President, CEO CONFERENCE CALL PARTICIPANTS Charles John Piper Jaffray - Analyst Ken Muth Robert Baird & Company - Analyst Rich Valera Needham & Company - Analyst Ben Brogadir Imperial Capital - Analyst Amir Rozwadowski Barclays Capital - Analyst Blaine Carroll FTN Equity Capital Markets - Analyst PRESENTATION Operator Good day, ladies and gentlemen, and welcome to the second quarter 2009 Powerwave Technologies earnings conference call. I will be your conference moderator for today. At this time, all participants are in a listen-only mode and we will be facilitating a question-and-answer session toward the end of the conference. (Operator Instructions) As a reminder, this conference is being recorded for replay purposes. I would now like to turn the call over to your host for today, Mr. Tom Spaeth, Powerwave's Vice President and Treasurer. Please proceed. Tom Spaeth - Powerwave Technologies - VP, Treasurer Thank you. Good afternoon, and welcome to Powerwave Technologies' second quarter 2009 financial result conference call. I'm Tom Spaeth, Powerwave's Treasurer. Joining us today on the call will be Ron Buschur, President and Chief Executive Officer and Kevin Michaels, Chief Financial Officer. Before starting, I would like to point outthat various remarks we make about future expectations, plans and prospects for Powerwave including, but not limited to, anticipated revenues and revenue growth rates, operating margins, gross profit margins, earnings per share levels, cash flow projections, revenue composition, improvements in cost structure, cost savings relating to our facility consolidation, future cost savings related to our cost reduction activities, demand levels for the company's product lines, projected growth and market share, trends in the wireless infrastructure market, the timing of product deliveries and future orders, the timing and opening of our new Thailand manufacturing facility, common stock prices, debt purchases, the success of new products, expense levels, capital expenditure rates, inventory turns, tax rates and days sales outstanding are all forward-looking statements. These statements are subject to numerous risks and uncertainties that could cause Powerwave's actual results to be materially different from those projected or implied. Some of the risks and uncertainties include our ability to accurately forecast and anticipate customer orders, realize anticipated cost savings and synergies,the negative impact on demand for our products due to the macro economic environment and worldwide credit tightening, reduced demand due to industry consolidation among our major customers, fluctuations in foreign currencies. the ability to accurately forecast cash flows and credit collections, the impact of competitive products and pricing, economic and political conditions and the loss of one or more significant customer accounts. Please refer to our press release, Powerwave's Form 10-K for the fiscal year ended December 28, 2008, our Form 8-K for the quarter ended March 29, 2009 and other filings which are on file with the Securities and Exchange Commission for additional information on factors which could cause our actual results to be different from those projected or implied. In addition on this call, we will discuss non-GAAP financial information. A reconciliation of the non-GAAP financial information to our financial statements as prepared under GAAP is included in our press release dated today which can be found on our website at powerwave.com and on business wire. The press release also has detailed information concerning several of the significant items impacting our results, and we urge you to review that information. Now I'm going to turn the call over to Kevin Michaels, Powerwave's Chief Financial Officer. Kevin Michaels - Powerwave Technologies - CFO Thank you, Tom, and good afternoon, everyone. With all the risk factors in mind, I would like to start by reviewing our financial results which are also summarized in our press release. Net sales for the second quarter of 2009 were $136.1 million and we reported GAAP net income of $6.3 million, which equates to earnings per share of $0.05. This includes $800,000 of noncash intangible asset amortization related to our prior acquisitions and $200,000 of restructuring. These charges and amortization totaled approximately $1 million for the second quarter. Offsetting these expenses was the gain of $8.7 million from the retirement of a portion of our outstanding long-term debt. On a pro forma basis, excluding the restructuring charges and intangible asset amortization charges as well as the gain on the repurchase of a portion of our debt, we generated pro forma net loss of $1.7 million which equates to a pro forma net loss of $0.01 per share. I want to note that included in both of our GAAP and pro forma results is the impact of approximately $1.3 million of pre-tax stock based compensation expense due to SFAS 123R, almost all of which is included in operating expenses. Excluding this expense from our reported results adds approximately $0.01 to EPS for both our GAAP and pro forma results. This is the same impact as in the prior year period. On a geographic basis, our total Americas revenue for the second quarter of 2009 were approximately $41.9 million or 31% of revenue. Our total Asian sales were approximately $48.7 million or 36% of revenue and our total European and other international revenues were $45.5 million or approximately 33% of revenue. In the second quarter, our antenna systems product group sales totaled $31.7 million or 23% of total revenue. Base station subsystem sales total $96.4 million or 71% of revenue and Coverage Solutions sales totaled $8 million or 6% of revenue. Our total 3G related sales were approximately $49.6 million or 36% of our total revenue. Our 2G and 2.5G related sales were approximately $78.8 million or 58% of revenue, and our WiMAX sales were approximately $7.7 million or 6% of revenue. In terms of our customer profile in the second quarter, total OEM sales accounted for approximately 69% of our total revenue and direct operator sales accounted for approximately 31%. Moving on to gross margin, on a GAAP basis, our total consolidated gross profit margin was 26.4% in the second quarter. In our press release on page three, there is a table with the reconciliation of the various factors impacting our gross margin for the quarter. On a pro forma basis, excluding restructuring charges and noncash intangible asset amortization totaling $1 million, our total gross profit margin was 26.8%. We believe that our improved second quarter gross margin is a result of our extensive restructuring efforts over the last two years. As we have worked to consolidate and streamline our manufacturing footprint as well as drive for additional operating efficiencies over this period, we are now seeing the benefits in our gross margin. Next I'll review our operating expenses for the second quarter. Our sales and marketing expenses were $8.9 million, research and development expenses were $14.6 million and G&A expenses were $12.8 million. On a pro forma basis which excludes restructuring charges and intangible amortization for the second quarter, our total operating expenses equaled approximately $36.2 million. As we stated last quarter, we are driving to reach a quarterly pro forma operating expense target of $35 million for the second half of this year. We continue to believe that we will achieve this target, and we remain committed to our cost reduction plans. In terms of other income and expense, we recorded a total of approximately $6.3 million of other income in the second quarter of 2009. The main contributor to this income is the gain of approximately $8.7 million that we generated from repurchasing $20 million par value of our outstanding 1.875% convertible notes during the quarter. This gain was partially offset by our interest expense during the quarter. Our second quarter tax rate was impacted by the income generated in the US and by a combination of our improved operating performance as well as the gain recorded on the repurchase of a portion of our outstanding long-term debt. This caused us to have a net benefit in our tax provision for the quarter of approximately $700,000. While we continue to evaluate our future tax rate based upon our diverse international operations, we estimate that our effective worldwide tax rate will be between 10% to 15% for 2009. I want to stress that this is an estimate that may fluctuate based upon our actual results. Next I'll review our balance sheet. Total cash at June 28, 2009 was approximately $42.4 million of which $2.5 million is restricted cash. The reduction in cash from the first quarter of 2009 is largely due to our debt repurchases during the quarter. Cash flow from operations was effectively breakeven with a use of cash of approximately $400,000. Our total capital spending was approximately $1.6 million for the quarter. Our net inventory was $70.8 million, which is a reduction of $2.1 million from the first quarter of 2009. For the second quarter of 2009, our net inventory represents inventory turns of approximately 5.6 times. Our total net accounts receivable decreased to $164.9 million, while our AR days sales outstanding increased slightly to 110 days. As you would expect, in the current macro economic environment, some of our customers are continuing to stretch out their payment cycles. We are working diligently to reduce our days sales outstanding and we continue to carefully monitor our customers from a credit perspective. Before turning the call over to Ron, I would like to remind our investors that we believe that they are better served by focusing on long-term trends as opposed to the short-term volatility that is inherent in the markets we compete in. In terms of 2009, given the continuing uncertainty within the global macro economic environment, we are continuing our policy of not providing annual guidance. Once our markets stabilize, we hope to then be able to provide more specific guidance. In looking at the second quarter, clearly we were disappointed in the overall weakness in demand we encountered. In looking back at the quarter, we believe that the global macro economic issues impacted spending decisions throughout the markets we compete in. Here are two examples of where we experienced unanticipated slowdowns in capital spending. The first example is T-Mobile in the US. As we believe several parties have already reported, T-Mobile USA significantly reduced its capital spending during the second quarter which had a significant impact on our North American business during the quarter. While we do believe that this business will resume, we are unable to provide an exact timeline for this. A second example is in China where one of the major wireless operators also significantly slowed down its capital spending activities during the quarter. Once again, we believe this business will resume at some point, but we cannot provide an exact timeline for this. While we do see some encouraging signs of growth in various markets this quarter, there continues to be slower capital spending in several regions and continuing risks that macro economic issues will impact future demand.
